DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14, in the reply filed on 04/07/2022 is acknowledged. Applicant did not specifically reiterate their reasoning for traverse, however the reasoning provided in the response filed on 10/28/2021 is being relied upon.  The traversal was on the ground(s) that logically all the claims should be examined together.  This is not found persuasive because the restriction was based upon a lack of unity where there was no shared special technical feature between the inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/07/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of a metaheuristic method, preferably an evolutionary method, preferably by simulated annealing” in claim 1, and “means of the patient’s telephone” in claim 6 .
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “A method of adjusting an orthodontic appliance” with steps a’-e’ listing methods to compare images of teeth and expected location of teeth, with only step f’ reciting any actual step to “adjust an orthodontic appliance”, however step f’ is only an optional step of “if” the comparison is “unsatisfactory”, thus if the comparison is satisfactory then it is unclear how the method provides for any adjusting of an orthodontic appliance.
Claim 1 recites the limitation of in step b’ of “corresponding to a desired positioning, at a time point of treatment, of the teeth of said at least a part of said patient’s arch”, however step b’ recites “ independently of steps a’ and c’” which renders the claim unclear as step a’  is the step that would establish “ at least a part of a patient’s arch” and thus it is unclear how step b’ could be independent of step a’ which is the step that would be needed to be able to create the objective reference model of step b’. For purposes of examination any prior art that has a reference model that is the initial position of teeth and a reference model that is of some expected or planned positioning of teeth during some point in treatment of the initially positioned teeth will provide for the claim limitation regardless of when the models are created. 
The term “desired” in claim 1 is a relative term which renders the claim indefinite. The term “desired” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The position of teeth is rendered unclear by the indefinite term “desired”. For purposes of examination any prior art which provides for the model of teeth to correspond to some planned position during treatment will be deemed to provide for the claim limitation.
Claims 1 and 2 recite in step c’ and e “the search being preferably carried out by means of a metaheuristic method, preferably an evolutionary  method, preferably by simulated annealing” which renders the claimed indefinite as the multiple use of the phrase “preferably" because it is unclear whether the limitations following the first phrased preferable are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination any prior art which provides for any combination or level of preferred method will be deemed to provide for the claim limitation.
The term “unsatisfactory” in claims 1 and 13 is a relative term which renders the claims indefinite. The term “unsatisfactory” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The decision on the result of the comparison that would control whether to create a replacement appliance is rendered unclear by the subjective term “unsatisfactory”. There is no clear definition in the claim or specification as to what degree or result or difference, etc. between the compared models that would be considered either satisfactory or not. For the purposes of examination any prior art which either discloses a creation of an orthodontic appliance after comparison or only discloses a comparison without any additional appliance created will be considered to provide for the claim limitations.
Claim 1 recites the limitation of “the replacement orthodontic appliance being configured according to said result”, however the “said result” is merely one of being “unsatisfactory” and thus fails to provide for any particular or clear structure for a replacement appliance structure to have. For purposes of examination any prior art which would provide a change in structure or a new structure to an appliance that would be to correct, change, or modify in anyway an appliance or treatment will be deemed to provide for the claimed limitation.
The term “roughly” in claim 2 is a relative term which renders the claim indefinite. The term “roughly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The degree of approximation of the virtual acquisition conditions which would be considered a rough approximation of the actual acquisition conditions is unclear and thus the claim is rendered indefinite. As the limitation is purely optional the prior art is not required for this limitation, however any prior art that has some initial starting point for an estimate of the conditions under which an image was acquired will be deemed to provide for the claim limitation.
The term “finely” in claim 2 is a relative term which renders the claim indefinite. The term “finely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The degree to which an approximation of actual acquisition conditions would be considered “finely” is unclear and thus the claim is rendered indefinite. For purposes of examination any approximation of conditions that is used will be considered fine enough to have been used and thus read on the claim limitation of “finely”.
Claim 2 recited the limitation of “an updated map relating to a discriminant information”, however the claim fails to provide any definition of what would be considered a “discriminant information” and the term “discriminant” being a relative term based on what some particular person would be attempting to discriminate. As such the claim is rendered unclear and indefinite. Any prior art that provides any updated image with any information to a map of the image will be deemed to provide for the claim limitation.
Claim 2 recites the limitations of “corresponding to a decision to continue or to stop the search”, for either a virtual acquisition model that approximates the actual acquisition conditions or a search for a reference model approximating the positioning of the teeth during the acquisition of the updated image with more accuracy, however there is nothing in the claims that clarifies what the subjective idea of a “decision” would be considered or how it would be reach thus being unclear as to what the decision would include and rendering the claim indefinite. For purposes of examination any prior art with compares images in a similar manner and then either uses the outcome of the comparison will be considered to have made a decision of stopping or continuing.
Claim 2 recites the limitation of “determining virtual acquisition conditions to test” however there is nothing in the claims that defines how such virtual conditions that are to be tested are actually initially determined. The claim is indefinite as failing to disclose how the determining is done, or what would be considered to be determined, or how any virtual conditions are even selected to start. 
Claim 7 recites the limitation "each scheduled date" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the parameter values" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation of “preferably” a score is compared to a “equivalent standard treatment”, however the term “equivalent standard treatment” is unclear as not actually providing any particular standard for comparison. Using the word “standard” does not provide any actual relation to what would be considered to desired to be “standard” in the field of orthodontic treatment as the method being used has not been established to be any particular method, ie the method of treatment being compared to the claimed “standard” could be itself “standard” and thus the claim is rendered unclear and indefinite. 
Claim 11 recites the limitation "the tension" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Any claim dependent from an indefinite claim is itself indefinite.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance,” issued January 7, 2019 the pending claims are analyzed as follows —
Step 1 - In regard to claims 1-14 directed to a purely digital process of generating data of an in initial reference digital model, generating data of an objective digital model, acquiring an image, manipulating the data of the initial reference model to match the data of the image and determining  a comparison model to an anticipated positioning of teeth for the time of image acquisition and then comparing the data of the comparison model to the updated reference model, the “If” of step f’ being an optional step and thus is not required to be performed if the comparison is satisfactory thus being the end of the method steps  and such data manipulation which would apparently be intended to operate on a generic computing device however there is no recitation of any computing device. The various dependent claims all  add only additional purely informational manners of generating the models or only add to option steps not required. The method is within the 35 U.S.C. 101 statutory category of a “process” (MPEP 2106.03), but falls into the judicial exception (MPEP 2106.04).
Step 2A —In regard to claims 1-14, the claimed inventions are directed to an abstract idea(MPEP 2106.04(a)) without reciting additional elements that amount to significantly more than the judicial exception (MPEP 2106.05). The claimed inventions are directed to a mental process — concepts that are capable of being performed in the human mind or with paper and pencil— including observations, evaluations and judgements. More particularly the generating of 3d reference models, creation of models of teeth at some desired position in treatment, acquiring of images of teeth during treatment and deforming such treatment image to match a desired position and comparing for satisfaction are capable of being done mentally (a dentist views a patient’s dentition envisioning a 3D images within their mind or by use of pencil and paper for the envisioning and comparison by an algorithmic method).
It is further noted that orthodontists have long practiced their trade/art of determining mentally the evaluation of treatment progress compared to initial patient conditions—well before the advent of computers — and are most certainly capable of envisioning and mentally generating general models of comparison of different images and stages of patient treatment at some level of professional specificity and determining if a patient’s current teeth arrangement is satisfactory.
Step 2B — In regard to claims 1-14, the claimed method steps are capable of being performed mentally and represent nothing more than concepts related to performing mental modeling steps which fall within the judicial exception. Implicit in the claimed invention is the intended use of a computing or data processing device, however, there is no disclosure in the written description that the processing unit is anything more than a generic component, nor is there any disclosure that the method of modeling, comparing, and outputting models improves the manner in which the processing unit operates. The mere recitation in the claims of the intention to operate a generic conventional processing unit that is used in a conventional manner to perform conventional computer functions that are well understood and routine does not amount to "significantly more" than the judicial exception. The claims do not go beyond  “creating”, “comparing”, and “acquiring” of images and data  based on mathematical algorithms with mental image generation and comparisons.
The analysis of data in a particular field and the stating those functions in general terms, without limiting them to technical means for performing the functions is an abstract idea and does not meet the requirements of 35 U.S.C. 101. The claims do not require that the method be implemented by a particular machine and they do not require that the method particularly transform a particular article, as while step f’ does recite one condition of modifying or creation of an orthodontic appliance, this step is only recited as optional, thus the claim still positively claims the situation where the comparison is satisfactory and thus no further actual steps are performed. The claims set forth instructions of analyzing information of a specific content and are not directed to any particularly asserted inventive technology for performing those functions. Nothing in the claims or specification requires anything more than a conventional prior art computer for analyzing numbers according to a mathematical algorithm. The claimed method thus falls with the judicial exception to patent eligible subject matter of an abstract idea without significantly more. See Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016) for further guidance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kitching et al. (WO 2008/149221 A1) in view of Levin et al. (US 5,768,413).
Regarding claim 1, Kitching discloses the steps of creating a numerical three-dimensional reference model of at least a part of a patient’s arch, or “initial reference model” (paragraph [0034] lines 1-9 obtaining initial arrangement data), producing an “objective reference model” corresponding to teeth at an desired time in treatment (paragraph [0034] lines 20-24), acquiring at least one updated image, under actual acquisition conditions (paragraph [0057]-[0062]), and searching for an updated reference model corresponding to the position of the teeth during the acquisition of the updated image (paragraphs [0063]-[0071] disclosing the searching for the update reference model by comparing the acquired image to a library of previously segmented teeth arrangements for teeth stages during treatment by an algorithm) , determining a comparison model corresponding to an anticipated positioning of the teeth substantially for the time of the acquisition and comparing the updated reference model with the comparison model (paragraph [0057]-[0062] disclosing the determining of “off-track” of teeth by comparison of original teeth positions and using updated references comparison ref “progress scans” that are compared). 
Kitching discloses a method substantially identical to the instant application as discussed above but fails to explicitly disclose the manner of searching for the updated reference model is carried out by deforming the initial reference model to match the position of teeth in the acquired image by means of a metaheuristic method, preferably an evolutionary method, preferably by simulated annealing. 
However, Levin et al. (US 5,768,413) discloses a manner of searching for medical image matching by deforming an acquired image in an evolutionary method of simulated annealing (abstract) which provides for a match/acquiring of an updated image from an initial image that approximates a target object in a manner that is orders of magnitude shorter than in other simple matching processes (abstract and column 11 lines 45-51) 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of a simulated annealing of deformed images method of matching an image to a target object as taught by Levin into the method of searching to a updated reference object from an updated image as taught by Kitching for the purpose of providing a search method which was known to be orders of magnitude faster as taught by Levin (column 11 lines 45-51).
Regarding claim 3, Kitching further discloses where the comparison between the positioning planned for the intermediate time point and the teeth of the initial reference model to have a duration of time (Paragraph [0078]  lines 9-11 disclosing the time for deviation tracking being at week 9), but fails to explicitly disclose the time duration to have been less than 1 month, however Kitching does disclose that it was known for the practitioner to set any time duration they would want for the progression tracking (paragraph [0078] lines 1-3, disclosing the time duration for the comparison can be selected by the practitioner) therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the time duration to have been less than 1 month instead of at week 9, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 4, Kitching further discloses where the tracking cycle can occur more than 2 times (paragraph [0078] lines 9-11 disclosing at least 3 times at week 9, 10, and 11).
Regarding claim 5, Kitching further discloses where a subsequent step d’ would use a comparison model determined according to an updated reference model determined during a previous step c’ of check up cycles prior to the checkup cycle including the subsequent step d’ (Fig. 3a revised treatment plan 216 shows the progress tracking performing a loop and thus would be progressively iterative).
Regarding claim 8, Kitching further discloses where the step d’ comparison is determined in according to the parameter values of the orthodontic appliance worn ([0071] lines 9-16 disclosing the parameters the appliance that generated in the teeth positions).
Regarding claim 9, Kitching further discloses where after step e’ a report is established from the comparison providing diagnostic information and/or recommendations to modify the patient’s treatment (paragraph [0073] lines 12-16).
Regarding claim 10, Kitching further discloses where step e’ includes a scope being established from the comparison representative treatment efficacy, such as effective/on track vs not effective/off track and the score is compared to a reference score of a standard device with a minimum acceptable efficacy of being effective/on track, and the patient is presented with the result of the comparison between the scores (paragraph [0072] showing the score different from actual vs planned, paragraph [0073] lines 12-16 disclosing the reported score of being effectively on track or being not effective being off-track).
Regarding claim 11, Kitching further discloses at step f’ that an orthodontic aligner is created to replace the orthodontic appliance worn (paragraph [0059] lines 13-15).
Regarding claim 12, Kitching further discloses where at step f’ a plurality of potential treatments for achieving a positioning of the teeth corresponding to the objective/desire positioning reference model is determined  and are presented to the orthodontist so that they may choose one of the potential treatments and the replacement orthodontic appliance corresponding to he chosen treatment is created (paragraph [0061] lines 7-16, paragraph [0059] lines 13-15).
Regarding claim 13, Kitching further discloses where the patient determines whether the result is unsatisfactory (paragraph [0057] lines 14-17).
Regarding claim 14, Kitching further discloses where at step f’ a replacement aligner for the orthodontic appliance worn is created and said second aligner is sent to the patient (paragraph [0059] lines 13-16, fig. 3a steps 212, 216, 206, 208, 210 would provide for the second aligner being made and sent to the patient via the administering).
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kitching et al. (WO 2008/149221 A1) in view of Levin et al. (US 5,768,413) as applied to claim 1 and 4 respectively above and further in view of Borovinskih et al (US 2017/0049311 A1).
Regarding claim 2, Kitching discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where step c’ includes the acquiring of the updated image under actual acquisition conditions include a 2D image, analyzing the updated image and creating an updated map relating to a discriminant information, nor where the search for eh updated reference model includes the steps of e2 for testing virtual acquisition conditions with the steps of:
e21) determining virtual acquisition conditions to test; 
e22) creating a two-dimensional reference image of the reference model to test under said virtual acquisition conditions to test; 
e23) processing the reference image to create at least one reference map representing, at least partially, said discriminant information; 
e24) comparing the updated and reference maps so as to determine a value for a first evaluation function, said value for the first evaluation function depending on the differences between said updated and reference maps and corresponding to a decision to continue or to stop the search for virtual acquisition conditions approximating said actual acquisition conditions with more accuracy than said virtual acquisition conditions to test determined at the last occurrence of step e21); 
e25) if said value for the first evaluation function corresponds to a decision to continue said search, modification of the virtual acquisition conditions to test, then resumption at step e22); 
e3)determining a value for a second evaluation function, said value for the second evaluation function depending on the differences between the updated and reference maps under the virtual acquisition conditions best approximating said actual acquisition conditions and resulting from the last occurrence of step e2), said value for the second evaluation function corresponding to a decision to continue or stop the search for a reference model approximating the positioning of the teeth during the 4Preliminary Amendment Amendment dated: November 9, 2018 acquisition of the updated image with more accuracy than said reference model to test used at the last occurrence of step e2), and if said value for the second evaluation function corresponds to a decision to continue said search, modification of the reference model to test by movement of one or more tooth models, then resumption at step e2).
However Borovinskih discloses a method of photographed assessments of dental treatment and procedures for tracking of orthodontic progress (title and abstract) where images of patient’s teeth at an updated image time would be acquired as a two-dimensional image under actual acquisition conditions( paragraph [0005] lines 8-12 disclosing taking a two-dimensional image that “represent the actual positions of the patient’s teeth” during a time stage in treatment)  and compared to initial reference models (paragraph [0005] lines 19-23) with the steps of: 
testing virtual acquisition conditions (paragraph [0005] lines 12-19) with the steps of:
e21) determining virtual acquisition conditions to test (fig. 8 step before 802 titled “determine virtual-camera parameters); 
e22) creating a two-dimensional reference image of the reference model to test under said virtual acquisition conditions to test(Fig. 9 element 906 disclosing a two-dimensional is created “a mask” from what the 3d model would look like from the current set of virtual camera parameters/conditions); 
e23) processing the reference image to create at least one reference map representing, at least partially, said discriminant information (Fig. 9 element 906 forming the mask includes the discriminant information of the 2d shape of the mask that a camera at the determined position in 3D space would have taken of the actual expected teeth position, Fig. 17a showing the discriminant information of a contour line 1707 , paragraph [0041] and [0054); 
e24) comparing the updated and reference maps so as to determine a value for a first evaluation function, said value for the first evaluation function depending on the differences between said updated and reference maps and corresponding to a decision to continue or to stop the search for virtual acquisition conditions approximating said actual acquisition conditions with more accuracy than said virtual acquisition conditions to test determined at the last occurrence of step e21) (figs. 8 and 9 showing the algorithm for evaluating the refinement of virtual camera position that would correspond to the actual acquisition conditions with a final minimal cost sot stop refining); 
e25) if said value for the first evaluation function corresponds to a decision to continue said search, modification of the virtual acquisition conditions to test, then resumption at step e22) (Fig. 9 element 918 if M does not equal zero then go through the loop again); 
e3)determining a value for a second evaluation function, said value for the second evaluation function depending on the differences between the updated and reference maps under the virtual acquisition conditions best approximating said actual acquisition conditions and resulting from the last occurrence of step e2), said value for the second evaluation function corresponding to a decision to continue or stop the search for a reference model approximating the positioning of the teeth during the 4Preliminary Amendment Amendment dated: November 9, 2018 acquisition of the updated image with more accuracy than said reference model to test used at the last occurrence of step e2), and if said value for the second evaluation function corresponds to a decision to continue said search, modification of the reference model to test by movement of one or more tooth models, then resumption at step e2) (paragraph [0054] all and Fig. 17A disclosing that after the virtual-camera condition/position has been refined then the input image and a corresponding image generated from the 3d model that would have been captured at those refined virtual conditions/position are then compared based on a discriminant information of superimposing the contour lines of the parts of the 2d images that related to teeth to see if the superimposed images are at a minimum).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of 2D imaging, the analyzing the updated image and creating an updated map relating to a discriminant information, and the steps c-e3 as taught by Borovinskih into the method as taught by Kitching/Levin for the purpose of providing more cost-effective and time-effective methods of monitoring dental patient treatment as taught by Borovinskih (paragraph [0004] lines 10-13). 

Regarding claim 6, Kitching further discloses structure substantially identical to the instant application as discussed above and further discloses where the updated reference model is preferably sought using a telephone, and the update reference model is transmitted via a telephone to an orthodontist (paragraph [0084] lines 1-7 disclosing the use of a telephone to send images to the server thus providing the acquiring by means of a telephone), but Kitching fails to explicitly disclose where the updated image is acquired by the patient’s telephone.
However, Borovinskih discloses a method of photographed assessments of dental treatment and procedures for tracking of orthodontic progress (title and abstract) where images of patient’s teeth at an updated image timing would be acquired via a patient’s smartphone (paragraph [0036] lines 7-12)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the acquiring of updated images using a patient’s smartphone as taught by Borovinskih into the method as taught by Kitching/Levin for the purpose of providing more cost-effective and time-effective methods of monitoring dental patient treatment as taught by Borovinskih (paragraph [0004] lines 10-13). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kitching et al. (WO 2008/149221 A1) in view of Levin et al. (US 5,768,413) as applied to claim 4 above and further in view of Tod et al. (US 2017/0296303 A1).
Regarding claim 6, Kitching further discloses structure substantially identical to the instant application as discussed above and further discloses where before each date for step c’ an appointment was scheduled with the patient so that they may do step c’ (paragraph [0052] lines 1-9 disclosing setting appointment with the patient weekly) but Kitching fails to explicitly disclose where less than 3, 2, or 1 week before the next step a reminder message is sent to the patient on their phone.
However, Tod discloses a method of photographed assessments of dental treatment and procedures for tracking of orthodontic progress (title and abstract) where weekly prompts are sent to the patient’s smartphone to take updated photos for assessment tracking methods (paragraph [0017] lines 1-8, paragraph [0071] all).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the acquiring of images by scheduled requirements for photos via a patient’s smartphone as taught by Tod into the method as taught by Kitching/Levin for the purpose of providing encouragement during long treatment as taught by Tod(paragraph [0072] lines 8-12). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        06/29/2022

/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772